          Case 1:19-cv-00113-PAE Document 3 Filed 01/07/19 Page 1 of 2



UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK


GORDON FLATT,

                          Plaintiff,
                                                Case No. 1:19-cv-00113-PAE
              v.
                                                Judge Paul A. Engelmayer
JOHN DOE,

                          Defendant.


                   NOTICE OF MOTION AND MOTION FOR LEAVE
                      TO SERVE A THIRD-PARTY SUBPOENA
                      PRIOR TO A RULE 26(f) CONFERENCE

       Plaintiff Gordon Flatt respectfully moves for an order pursuant to Federal Rule of Civil

Procedure 26(d)(1) granting Plaintiff leave to serve a third-party subpoena prior to a Federal

Rule of Civil Procedure 26(f) conference. In support of his motion, Plaintiff submits (1) a

Memorandum of Law in Support of Plaintiff’s Motion for Leave to Serve a Third-Party

Subpoena Prior to a Rule 26(f) Conference, and (2) the proposed rider to the subpoena Plaintiff

seeks to issue, attached as Exhibit 1 to Plaintiff’s Memorandum of Law.



Dated: January 7, 2019                      Respectfully submitted,

                                            /s/ Justin V. Shur
                                            Justin V. Shur (# 3897212)
                                            MOLOLAMKEN LLP
                                            600 New Hampshire Avenue, N.W.
                                            Suite 660
                                            Washington, D.C. 20037
                                            (T) 202.556.2000
                                            (F) 202.556.2001
                                            jshur@mololamken.com

                                            Attorney for Plaintiff Gordon Flatt
           Case 1:19-cv-00113-PAE Document 3 Filed 01/07/19 Page 2 of 2



                                     CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 7th day of January, 2019, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system, which will send notification of

such filing to all parties with an e-mail address of record who have appeared and consent to

electronic service in this action.



Dated: January 7, 2019                       /s/ Justin V. Shur

                                             Justin V. Shur (# 3897212)
                                             MOLOLAMKEN LLP
                                             600 New Hampshire Avenue, N.W.
                                             Suite 660
                                             Washington, D.C. 20037
                                             (T) 202.556.2000
                                             (F) 202.556.2001
                                             jshur@mololamken.com

                                             Attorney for Plaintiff Gordon Flatt
